DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 11-13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Cliffel (US 20050014129) in view of Bacehowski (US 4939151).
	With respect to claim 1, Cliffel discloses a cell culture chamber comprising a bottom surface (Figure 11A:1155) that includes a first material (Figure 11A:1127) to which cells adhere.  The cell culture chamber includes at least one additional second surface defined by a body portion (Figure 11A:1151).  The body portion includes an inlet (Figure 11A:1101) and an outlet (Figure 11A:1104) and at least one vertical flow path Figure 11A:1122, 1123) configured to allow for the perfusion of fluid.  This is taught in at 
	Bacehowski discloses a cell culture chamber comprising a bottom surface (Figure 2:22) comprised of a first material to which cells adhere and at least one additional surface (Figure 2:26).  Column 3, lines 34-43 indicate that the additional surface 26 is made from a gas permeable material.
	Before the effective filing date of the claimed invention, it would have been obvious to ensure that the body portion 1151 disclosed by Cliffel is made at least partially from a second material that is gas permeable.  Bacehowski teaches in column 1, line 64 to column 2, line 28 that gas permeable polymers are typically utilized in cell culture operations because they allow for “gas exchange without venting the container, thus decreasing the risk of contamination or accidents with biohazardous agents”.  Gas permeable polymers may also be transparent, difficult to break, inexpensive, biocompatible and easily fabricated using known manufacturing techniques.
	With respect to the limitation requiring that the inlets are “arranged to move fluid into the cell culture chamber by a substantially horizontal flow path relative to the bottom surface”, it is noted that Cliffel discloses other embodiments in at least Figs. 2B, 6A and 13A where the inlets 210, 615 and 1301 are clearly configured to define a substantially horizontal flow path.  Those of ordinary skill would have understood that the inlet 1101 in the Fig. 11A embodiment could likewise be arranged according to a horizontal configuration.  Mere changes in shape or design that do not substantially affect device operation, or do so in a predictable manner, do not make a patentable contribution over the prior art.  See MPEP 2144.04.
	With respect to claim 2, Cliffel and Bacehowski disclose the combination as described above.  The Cliffel and Bacehowski disclosures do not mention the use of adhesives.  Instead, Cliffel teaches that an O-ring (Figure 11A:1136) is disposed between portions of the Cliffel device, which suggests the portions are held together using a compressive force (e.g. clamp, screws).  Bacehowski teaches that first and second surfaces are joined together using heat sealing.

	With respect to claim 3, Cliffel and Bacehowski disclose the combination as described above.  Bacehowski teaches in at least column 1, lines 24-28 that it is commonly used in the art that polystyrene surfaces support the growth of adherent cells.

	With respect to claim 4, Cliffel and Bacehowski disclose the combination as described above.  Bacehowski teaches in at least column 3, lines 11-20 and column 3, line 63 to column 4, line 2 that the second material is constructed from a film that “has a good gas permeability, especially with respect to oxygen and carbon dioxide”.

	With respect to claim 6, Cliffel and Bacehowski disclose the combination as described above.  Bacehowski further teaches in column 3, line 63 to column 4, line 2 that the first and second surfaces may be made from the same material.

	With respect to claims 11-13, Cliffel and Bacehowski disclose the combination as described above.  Cliffel further discloses that the cell culture chamber includes one or 

	With respect to claim 17, Cliffel and Bacehowski disclose the combination as described above.  The Cliffel device is fully capable of being operated at a flow rate that is insufficient to overcome a settling rate of cells within the cell culture chamber.  Apparatus claims cover what a device is, not what a device does.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP 2114.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Cliffel (US 20050014129) in view of Bacehowski (US 4939151) as applied to claim 1, and further in view of Wilson (US 20080227176).
	Cliffel and Bacehowski disclose the apparatus as described above.  As previously discussed, it is believed that Bacehowski teaches materials that exhibit the claimed permeability to oxygen and carbon dioxide.  Bacehowski, however, does not expressly disclose that the material is silicone.
	Wilson discloses a cell culture chamber having at least a first surface comprised of a material to which cells adhere and at least a second surface comprised of a second material that is gas permeable.  This is discussed in at least paragraph [0012].  Wilson 
	Before the effective filing date of the claimed invention, it would have been obvious to use silicone materials when constructing the at least one second surface of Cliffel.  Wilson teaches that silicone demonstrates enhanced permeability to oxygen and carbon dioxide, which is especially valuable for cell culture applications.  Wilson is also evidence that silicone is known in the art to be inexpensive and biocompatible.  Wilson further indicates that silicone may be plasma treated and coated with other polymers in specific locations to selectively adjust cell adhesion.

Claims 7-10 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cliffel (US 20050014129) in view of Bacehowski (US 4939151) as applied to claim 1, and further in view of Barbera-Guillem (US 20020110905).
	With respect to claims 7-10, Cliffel and Bacehowski disclose the combination as described above.  Cliffel further teaches in paragraph [0253] that the culture chamber is in communication with at least one reservoir via a connection and that fluid is moved from the reservoir using a pump.  Cliffel, however, does not appear to expressly teach that the (first) culture chamber is connected to another (second) culture chamber.
	Barberra-Guillem discloses a cell culture chamber (Figure 6:22) comprising at least one inlet, at least one outlet and a vertical flow path.  This is shown in at least Fig. 6.  The culture chamber is connected to a medium reservoir (Figure 6:10a) using a connector, and a pump (Figure 6:12b) is configured to transport the medium from the reservoir to the culture chamber.  This is taught in at least paragraph [0036].  
	Before the effective filing date of the claimed invention, it would have been obvious to modify the Cliffel system so that at least one connector is used to deliver medium to first and second culture chambers arranged in series or in parallel.  Barbera-Guillem teaches that it is useful to connect multiple cell culture chambers together so that a greater number of cells may be processed simultaneously.  Barbera-Guillem states that each culture chamber may contain different types of cells that may be cultured under different conditions (“This preferred embodiment may be particularly utilized when each of the plurality of cell culture devices contains cultured cells representative of a cell type or tissue, and the fluid flow rates in each cell culture device and/or between the plurality of cell culture devices is biologically based to model the flow rates between and among a corresponding biological organ, tissue, etc”).  A mere duplication of parts (here, connecting the first Cliffel cell culture chamber to a similar/identical second cell culture chamber) that produces a cumulative or otherwise predictable result is generally considered to be prima facie obvious.  See MPEP 2144.04.

	With respect to claims 14-16, Cliffel, Bacehowski and Barbera-Guillem disclose the combination as described above.  Each of the Cliffel, Bacehowski and Barbera-Guillem cell culture chambers are sized and configured to fit within an incubator.  Those of ordinary skill would have recognized that a pump designed to move fluid through the modified Cliffel cell culture chamber(s) could be positioned inside or outside of the .

Response to Arguments
Applicant's arguments filed 10 March 2021 have been fully considered but they are not persuasive.
Applicant primarily argues that the cited prior art does not teach one or more inlets arranged to move fluid into the cell culture chamber by a substantially horizontal flow path relative to the bottom surface.  However, Cliffel discloses other embodiments in at least Figs. 2B, 6A and 13A where the inlets 210, 615 and 1301 are clearly configured to define a substantially horizontal flow path.  There is nothing in Cliffel which states that the inlet 1101 in the Fig. 11A embodiment must be vertical, and those of ordinary skill would have recognized that a horizontal inlet would introduce cells and medium in essentially the same way as a vertical inlet.  Vertical and horizontal flow paths are functional equivalents and obvious variants of each other.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ANDREW BOWERS whose telephone number is (571)272-8613.  The examiner can normally be reached on M-F 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN A BOWERS/Primary Examiner, Art Unit 1799